BLODGETT, J.
-Heard upon motion for new trial filed by defendant, after verdict of a jury for plaintiff for $1500.
Action of negligence arising from a fire on premises of plaintiff, alleged to be -due to the negligence of employees of the defendant oil company in delivery of oil to the premises occupied by plaintiff for use in an oil burning furnace.
Plaintiff was a lessee of the building and the furnace was owned and operated by the owner of the building.
The ■ oil was delivered in the cellar by means of a pipe connection. The oil overflowed upon the floor of the cellar and it was alleged upon the part of plaintiff that the employees of defendant examined the tank in the cellar and -determined the amount of oil necessary to fill same from the tank wagon of defendant and carelessly permitted more oil from the tank wagon to flow into the receiving tank in the cellar than the same could hold, thereby causing the overflow on the cellar floor. In -some way the oil became ignited and the flames spread into the store of plaintiff, causing injury to the stock of hardware belonging to the plaintiff.
Another act of negligence alleged was that the two employees in charge of the tank wagon, after making connection from the wagon with the receiving tank and starting the flow of oil, left the place and took breakfast at a restaurant close by.
The testimony was conflicting as to the examination by the employees of defendant of the receiving tank to determine the amount to be delivered, defendant . claiming this was determined by the plaintiff. All issues of fact relative to any negligence were submitted to the jury and the Court cannot say that the verdict was based upon improper or insufficient evidence.
Motion denied.